(2008)
In re GENETICALLY MODIFIED RICE LITIGATION.
This Order Relates to: No. 4:06MD1811 CDP.
Nos. 4:08CV1254 CDP, 4:08CV1255 CDP, 4:08CV1256 CDP, 4:08CV1257 CDP, 4:08CV1258 CDP, 4:08CV1259 CDP, 4:08CV1260 CDP, 4:08CV1261 CDP, 4:08CV1261 CDP, 4:08CV1263 CDP, 4:08CV1265 CDP, 4:08CV1266 CDP, 4:08CV1267 CDP, 4:08CV1268 CDP, 4:08CV1269 CDP, 4:08CV1270 CDP, 4:08CV1271 CDP, 4:08CV1272 CDP, 4:08CV1273 CDP, 4:08CV1274 CDP, 4:08CV1275 CDP, 4:08CV1276 CDP, 4:08CV1277 CDP, 4:08CV1278 CDP, 4:08CV1279 CDP, 4:08CV1280 CDP, 4:08CV1281 CDP, 4:08CV1283 CDP, 4:08CV1284 CDP, 4:08CV1285 CDP, 4:08CV1286 CDP, 4:08CV1287 CDP.
United States District Court, E.D. Missouri, Eastern Division.
September 17, 2008.

ORDER
CATHERINE D. PERRY, District Judge.
Plaintiffs' counsel in the 32 cases listed above have moved to remand each of these cases to, state court. It appears to me that the motions are identical or nearly so. In order to rule on these motions efficiently and in a timely manner, I wish to consider them collectively, if possible. I am concerned, however, that some of them may present unique issues requiring individual attention, and I need guidance from plaintiffs' counsel on whether that is so. I will therefore direct plaintiffs' counsel to file a summary of the issues presented in the motions to remand. This should be in the form of a short summation, outline, or chart that specifies where each case originated, identifies each party to each case and the citizenship of each party, describes the basis for the remand motion, and sets out whether the issues presented by the motion to remand are the same or different from those presented by the other motions. The filing should specify clearly whether any motion presents unique issues not shared with other cases.
Additionally, I will order defense counsel to file a single response brief for all cases and plaintiffs' counsel to file a single reply brief. All of these filings should be made in the main (4:06MD 1811CDP) case only.
Accordingly,
IT IS HEREBY ORDERED that counsel for the plaintiffs in the above-captioned cases shall, no later than Friday, October 3, 2008, file the summation of the issues presented in the motions to remand described above.
IT IS FURTHER ORDERED that defense counsel shall file a single response brief no later than Wednesday, October 15, 2008. The response brief will be limited to thirty pages.
IT IS FURTHER ORDERED that Plaintiffs' counsel shall file a single reply brief no later than Monday, October 27, 2008, and this brief shall be limited to fifteen pages.
IT IS FURTHER ORDERED that the documents specified in this order shall be filed in Case No. 4:06MD 1811CDP only.